Alr                                       03/31/2020


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 19-0537


                                        DA 19-0537


 STATE OF MONTANA,

              Plaintiff and Appellee,

       v.                                                           ORDER

 MICHAEL J. FLANAGAN,

              Defendant and Appellant.


      The record was filed for purposes of this appeal on October 28, 2019. Nothing
further was filed, and on January 29, 2020, this Court ordered that Appellant prepare, file,
and serve the opening briefno later than Februaty 28,2020. Nothing further has been filed.
      THEREFORE,
      IT IS ORDERED that this case is DISMISSED WITH PREJUDICE.
       The Clerk is directed to provide copies of this Order to Michael J. Flanagan and to
all counsel of record.
       DATED thisael day of      i\k„„,L, ,      2020.




                                                               Chief Justice




                                                           t,
                                                                  Ju%stices